Exhibit 12 Calculation of Ratio of Earnings to Fixed Charges Archer-Daniels-Midland Company Expressed in Thousands Six Months Fiscal Years Ended Ended June 30 December31 Earnings Earnings Before Income Taxes $ Less: Equity in Earnings of Unconsolidated Affiliates, Net of Dividends ) Less: Capitalized Interest Included in Interest Below ) Less: Noncontrolling Interest ) Total Earnings Fixed Charges Interest Expense: Consolidated Interest Expense Capitalized Interest Total Interest Expense Amortization of Debt Discount (1) One Third of Rental Expenses Total Fixed Charges Earnings Available for Fixed Charges $ Ration of Earnings to Fixed Charges (1) Effective fiscal 2012, the Company reclassified amortization of debt discount to interest expense.
